DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites a method for determining locations of telecommunication ground stations. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim cites the steps of creating a heat map data set representing air traffic volume at grid units of a geographic region; determining a ground station location at one of the grid units having associated therewith air traffic volume greater than that of others of the grid units; modifying the heat map data set by excluding data representing one or more of the grid units surrounding the ground 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e., creating a heat map data set representing air traffic volume at grid units of a geographic region) are recited at a high level of generality, necessary, routine, or conventional to facilitate the application of the abstract idea.
The final step “repeating steps until a predetermined quantity of ground station locations is determined” does not show anything in the real world that to lean towards significantly more.  

Claim 10 is directed to an abstract idea similar to claim 1. The additional elements (i.e., a system for determining locations of telecommunication ground stations, the system comprising a processor and a memory coupled to the processor for storing data to be processed by the processor) are recited at a high level of generality, necessary, routine, or conventional to facilitate the application of the abstract idea. When considered separately and in combination, they do not add significantly more to the abstract idea. See Alice Corp. and 2014 Interim Guidance.
Claim 17 is directed to an abstract idea similar to claim 1. The additional elements (i.e., a computer program product for use with a computer system operatively, the computer program product comprising a non-transitory computer useable medium having embodied therein program code) are recited at a high level of generality, necessary, routine, or conventional to facilitate the application of the abstract idea. When considered separately and in combination, they do not add significantly more to the abstract idea. See Alice Corp. and 2014 Interim Guidance.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of creating, determining, modifying, and repeating fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of repeating, determining, modifying, and repeating is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. 
The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.

On the record before us, we are not persuaded that the hardware processors of claim 10 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 10. 

Dependent claims 2-9, 11-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,371,514.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Das et al. (USP 8,938,211) in view of Scidhara et al. (USP 9,395,189).
Regarding claims 1, 10, and 17, Das et al. disclose a method for determining locations of telecommunication ground stations (mobile station), the method comprising: 
A) creating a heat map data set representing air traffic volume at grid units of a geographic region (Fig.8B, Col.22, lines 61-65, i.e. “three areas 820, 830, 840 that define similarly-situated regions of a map, some embodiments may provide a heatmap in which a map is split into a grid and each area defined by the grid includes weighting information that applies to that area”); 
B) determining a ground station location at one of the grid units having associated therewith air traffic volume greater than that of others of the grid units (Fig.9, Col.23, lines 2-50, i.e. “Because a mobile device can communicate with multiple access points at a given area, and because a calculation of a mobile device's location can depend on RSSI and/or RTT information from multiple access points, weighting information for multiple access points can be utilized” and ” n 
C) modifying the heat map data set by excluding data representing one or more of the grid units surrounding the ground station location (Col.23, lines 29-50, i.e., “The weighting information for each area of a heatmap (or other form of location data) can vary, depending on desired functionality”, Col.25, lines 6-24, i.e. " For example a map server (or other network device) can maintain and update a map with corresponding weighting information (e.g., a heatmap) based on input from a plurality of mobile devices”).  
Das et al. fail to disclose determining a predetermined quantity of ground station locations.
Scidhara et al. teach determining a predetermined quantity of ground station locations (Fig.4, Col.9, lines 49-61: At diamond 320, a determination may be made as to whether the map includes feature labels that indicate at least approximate locations of stores in the subsections of the region. For example, map 200 includes feature labels 215 that indicate at least approximate locations 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate determining a predetermined quantity of ground station locations of Scidhara et al. with the method for determining locations of telecommunication ground stations of Das et al. for the purposes of providing navigation assistance or mapped features to a mobile station as it enters a particular area (Scidhara et al., Col.1, lines 27-29).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/JOHN H LE/Primary Examiner, Art Unit 2862